Citation Nr: 0900129	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 15, 1997, rating decision, which denied entitlement 
to a higher level of special monthly compensation based on 
the need for aid & attendance under 38 U.S.C.A. § 1114(r)(2), 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1970.  He died in April 1996.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that there was no CUE in a 
February 5, 1997, rating decision which denied entitlement to 
a higher level of special monthly compensation based on the 
need for aid and attendance under 38 U.S.C.A. § 1114(r)(2), 
for accrued benefits purposes.

In February 2007, the Board remanded this appeal to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's CUE claim has been obtained.

2.  The February 5, 1997, rating decision, which denied 
entitlement to a higher level of special monthly compensation 
based on the need for aid and attendance under 38 U.S.C.A. 
§ 1114(r)(2), for accrued benefits purposes, was undebatably 
erroneous.


CONCLUSION OF LAW

The February 1997 rating decision, which denied the 
appellant's claim of entitlement to a higher level of special 
monthly compensation based on the need for aid and attendance 
under 38 U.S.C.A. § 1114(r)(2), for accrued benefits 
purposes,  was clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(finding that VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

The appellant contends that the RO committed CUE when it 
denied her claim of entitlement to a higher level of special 
monthly compensation based on the need for aid and attendance 
under 38 U.S.C.A. § 1114(r)(2), for accrued benefits purposes 
("accrued benefits claim") in a February 5, 1997, rating 
decision.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a). To establish a valid CUE claim, a veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination.

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error, the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Board observes that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  
Only evidence contained in the claims file at the time of the 
veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).  See also Ralston v. West, 13 Vet. App. 
108 (1999).

The Board also observes that special monthly compensation 
normally is payable where a veteran has a single service-
connected disability rated as 100 percent, without resort to 
individual unemployability, and, in addition (1) has a 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, and involving different 
anatomical segments or bodily systems or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his service-connected 
disabilities to his dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical areas and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board notes that, during his lifetime, the veteran was 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for anatomical loss of both buttocks; § 1114(m) for 
the loss of use of one leg at a level or with complications 
preventing natural knee action with prosthesis in place and 
the loss of use of the other leg at a level or with 
complications preventing natural knee action with prosthesis 
in place; § 1114(l) for loss of use of both feet; § 1114(p) 
at the intermediate rate between subsection (l) and 
subsection (m) on account of multiple sclerosis (MS) with 
loss of use of both feet with bladder sphincter dysfunction, 
cognitive impairment, dysarthria and syphagia, loss of use of 
both buttocks, nystagmus, weakness of the left upper 
extremity, weakness of the right upper extremity, each as 
secondary to MS; § 1114(o) for paraplegia with loss of use of 
both legs and loss of anal and bladder sphincter control; 
§ 1114(p) at the intermediate rate between subsection (m) and 
(n) for MS; and § 1114(r)(1) for aid and attendance.  See 
generally 38 U.S.C.A. §§ 1114 (k - r(1)) (West 2002).

The appellant contends that the RO misapplied 38 U.S.C.A. 
§ 1114(r)(2) and 38 C.F.R. § 3.352(b) when it denied her 
accrued benefits claim in February 1997.  Specifically, she 
contends that, prior to the veteran's death, she provided him 
with personal health-care services on a daily basis under the 
regular supervision of a licensed health-care professional 
(in this case, the veteran's VA treating physician).  See 38 
U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b).  She also 
contends that it was CUE for the RO to deny her accrued claim 
on the basis that she was not a licensed health care provider 
when she provided the veteran with personal health-care 
services on a daily basis.  Id.

Under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b), if a 
veteran who is otherwise entitled to aid and attendance (as 
defined in 38 U.S.C.A. § 1114(o) at the rate authorized in 38 
U.S.C.A. § 1114(p)) is in need of regular aid and attendance, 
then additional special monthly compensation may be paid if, 
in addition to regular aid and attendance, the veteran is in 
need of a higher level of care.  The need for a higher level 
of care is defined as the need for personal health-care 
services provided on a daily basis by someone licensed to 
provide such care or who provides such care under the regular 
supervision of a licensed health-care professional.  See 
generally 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.352(b).

With respect to the allegation that the RO misapplied 38 
U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b) when it denied 
the appellant's accrued benefits claim in February 1997, the 
Board observes that, in the narrative for the February 1997 
rating decision, the RO determined that, at the time of the 
veteran's death, although the appellant had provided several 
letters from the veteran's VA treating physicians concerning 
the care which she had provided to the veteran prior to his 
death, none of this evidence addressed the frequency of 
regular supervision by a licensed health care professional 
over such care.  Additional information concerning the 
frequency of such care was received after the date of the 
veteran's death and was not considered by the RO.  Because 
the RO concluded that there was no period when the veteran 
was receiving home health care services under the regular 
supervision of a licensed health care professional, the claim 
for additional special monthly compensation, for accrued 
benefits purposes, was denied.

A review of the evidence on file at the time of the veteran's 
death shows that the veteran was in and out of multiple 
nursing homes for several years prior to his death.  

On VA aid & attendance examination in July 1989, it was noted 
that the veteran was not confined to his home due to 
disability.  The veteran had a "permanent, debilitating 
condition," was not ambulatory, and was confined to an 
electric wheelchair.  He could not get out of bed, walk 
around, dress and undress, keep clean and presentable, attend 
to the wants of nature, or bathe himself without assistance.  
He could feed himself without assistance.  He also was unable 
to walk without the assistance of another person.  

In a letter to the veteran dated on May 27, 1992, the RO 
noted that, in the absence of a claim for a higher level of 
aid & attendance under 38 U.S.C.A. § 1114(r)(2), the current 
100 percent plus (r)(1) level of aid & attendance was the 
maximum benefit payable to him.  "The higher level is 
payable if and when you require substantial, daily, skilled 
services in your home by a licensed health care professional 
or by a person acting under the regular supervision of a 
professional."

On a signed VA Form 21-4138, dated on September 3, 1992, and 
date-stamped as received by the RO on September 9, 1992, the 
veteran stated, "I now require intermittent catheterization 
and supervision of medication."  He also stated that a VA 
neurologist "has been supervising my wife."

In a December 14, 1992, letter, Marie L. Valleroy, M.D., 
stated that the veteran required assistance with his personal 
care.  "His wife is providing his personal care and 
supervision in the home.  This assistance includes help with 
mobility [and] management of bladder and bowel.  He needs 
assistance around the clock."

On VA examination in January 1993, it was noted that the 
veteran had been admitted "following an angry outburst at 
home at which time he struck his wife and was committed to 
the hospital for review and for rule-out delirium."  The 
veteran's nurse reported to the VA examiner that "the 
veteran is clearly dependent on outside help for virtually 
all his activities of daily living.  He is entirely 
wheelchair bound.  He cannot walk at all but can do some 
transferring.  He certainly cannot drive."  The veteran also 
had problems with catheterizing himself.  The VA examiner 
stated, "There is no question in my mind that [the veteran] 
is in need of the daily services of a skilled provider, 
without which he would require hospital, nursing home or 
institutional care.  The veteran states that his wife is his 
sole skilled provider when he is at home."

In a letter dated on July 27, 1993, and date-stamped as 
received by the RO on July 28, 1993, a VA staff physician, 
Section of General Medicine, Medical Service, from the VA 
Medical Center, Portland, Oregon, certified that the 
appellant "is adequately serving as primary caregiver, under 
my supervision" for the veteran.  The veteran had been 
wheelchair-bound for 5 years and had received intermittent 
straight catheterization of the bladder for 2 years.  The 
appellant had been capable of doing this catheterization 
since November 1991, having been instructed at the VA Medical 
Center in Palo Alto, California, when the veteran was 
hospitalized there.  The veteran also required assistance in 
transfers.

In a letter dated on July 27, 1993, and date-stamped as 
received by the RO on  August 5, 1993, a VA staff 
neurologist, from the VA Medical Center in Pittsburgh, 
Pennsylvania, stated that, during the period when he was a 
staff physician at the VA Medical Center in Fresno, 
California, while the veteran received care at that VA 
facility, the appellant "was providing exceptional care" to 
the veteran and aiding him with his activities of daily 
living.  The appellant also helped the veteran with straight 
catheterization because the veteran "did not possess the 
coordination to catheterize himself."  The appellant further 
helped the veteran with his medication because he had 
"significant cognitive behavioral impairment."  The VA 
neurologist stated that the appellant had received training 
in all of these activities through home health care 
organizations which he had authorized and while she was under 
his supervision.

In a February 16, 1996, letter, Maureen Coleman, R.N., 
Director of Nurses, Home Health Services of Lincoln County, 
New Mexico, stated that the veteran "is a multiple sclerosis 
client who is currently receiving in-home quality care by 
courtesy of his wife.  His wife demonstrates the ability to 
utilize[] sterile technique and insert Foley catheters when 
her husband's bladder problems require this intervention.  
She has also been trained in monitoring skin breakdown on 
behalf of her husband."  Nurse Coleman also stated that the 
appellant was providing "quite adequate" care for the 
veteran.

As noted in the Introduction, the veteran died in April 1996.

The Board finds that the RO committed clear and unmistakable 
error (CUE) by misapplying 38 U.S.C.A. § 1114(r)(2) and 38 
C.F.R. § 3.352(b) when it denied the appellant's accrued 
benefits claim in February 1997.  Specifically, and as the RO 
noted in its May 1992 letter to the veteran, a higher level 
of special monthly compensation "is payable if and when you 
require substantial, daily, skilled services in your home by 
a licensed health care professional or by a person acting 
under the regular supervision of a professional."  See VA 
letter to veteran dated May 27, 1992 (emphasis added).  See 
also 38 C.F.R. § 3.352(b)(4).  In this case, the evidence of 
record at the time of the veteran's death shows that the 
appellant (his wife) was "a person acting under the regular 
supervision of" his VA treating physicians, as these 
examiners noted in letters dated in July 1993 to the RO.  The 
neurologist stated that the appellant "was providing 
exceptional care" to the veteran and aiding him with his 
activities of daily living.  The neurologist also stated that 
the appellant had received training in catheterization of the 
veteran's bladder and in assisting him with his medications 
through home health care organizations which the neurologist 
had authorized and while she was under his supervision.  The 
staff physician stated that the veteran's wife had been under 
his supervision in providing adequate primary care to the 
veteran and had been trained in providing catheterization of 
the veteran's bladder in November 1991.  All of this evidence 
was on file prior to the veteran's death in April 1996.

Given the foregoing, the Board finds that, prior to the 
veteran's death, the appellant was providing him a higher 
level of care under the regular supervision of the veteran's 
VA treating physicians.  See 38 U.S.C.A. § 1114(r)(2) and 38 
C.F.R. § 3.352(b).  Because the RO misapplied the law and 
regulations when it denied the appellant's claim of 
entitlement to a higher level of special monthly compensation 
based on the need for aid and attendance under 38 U.S.C.A. 
§ 1114(r)(2), for accrued benefits purposes, in a February 5, 
1997, rating decision, the Board finds that the February 5, 
1997, rating decision constituted CUE.


ORDER

A February 15, 1997, rating decision, which denied 
entitlement to a higher level of special monthly compensation 
based on the need for aid & attendance under 38 U.S.C.A. 
§ 1114(r)(2), for accrued benefits purposes, was clearly and 
unmistakably erroneous.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



